Citation Nr: 1825722	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  15-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to special monthly compensation based on aid and attendance.

4.  Entitlement to special monthly pension.

5.  Entitlement to aid and attendance allowance for the Veteran's spouse.


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran receives VA medical treatment, but the most recent VA medical records in the claim file date from May 2014.  Any outstanding VA treatment records should also be associated with the file.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  A VA audiological examination was provided in May 2014.  The examiner found that the Veteran's claimed hearing loss and tinnitus were not incurred in or caused by service.  However, with respect to hearing loss the Board notes that the report does not indicate that there was any consideration of the Veteran's lay statements regarding its onset or persistence.  The report noted only the date on which the Veteran first sought VA treatment for the conditions and that he reports current problems with his hearing.  The Board notes that in the Veteran's application for benefits, he contended that he has had both hearing loss and tinnitus since service.  A new examination that considers the Veteran's lay statements regarding the onset and persistence of his disability is therefore required upon remand.  

Regarding tinnitus, the examiner stated that "during exam he denies any tinnitus at this time."  The Board notes the examiner's use of the phrase "at this time," which indicates that the examiner's findings are limited to the day of the exam and do not address whether the Veteran had tinnitus at any point during the period on appeal that is either intermittent or was continuous but has since resolved.  The Board therefore finds that a new examination is required to clarify whether the Veteran's claimed tinnitus has been continuous since service as contended, whether it has been intermittent, or whether it was formerly present and resolved during the period on appeal, given the fact that he did not report it on the day of the VA examination.

As the Veteran is not yet service-connected, the issue of entitlement to aid and attendance for the Veteran's spouse is remanded pending the adjudication of the issues of service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the adjudication of one issue could have "significant impact" on the other issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claim file.  Any efforts to obtain the records must be clearly documented in the claim file.

2.  Schedule the Veteran for a VA audiological examination, to determine the etiology of any current bilateral hearing loss disability and tinnitus found.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current hearing loss disability or tinnitus found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

Regarding the Veteran's claimed disability of tinnitus, the examiner should discuss whether the tinnitus has been intermittent or continuous since service or whether it was formerly present but has resolved.

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




